Title: General Orders, 10 December 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Decr 10th 1775.
Parole Burke.Countersign Barre.


The General has great pleasure in thanking Colonel Bridge and the Officers of the 27th Regt (who from a peculiarity of circumstances, or want of vacancies, have no appointment in the new-established Army) for their polite address to him; he considers the assurances which they have given, of their determination to continue in service (if required) until the new Regiments are compleated, in a very favourable light; especially, as it is accompanied with further assurances, that the men of the 27th Regt, are consenting thereto; such a Conduct, at this important Crisis, cannot fail of giving pleasure to every well-wisher to his Country, and next to engaging for another Year, is the highest proof they can give, of their Attachment to the noble cause of Liberty, at the same time that it reflects honor upon themselves, it may under providence give Posterity reason to bless them, as the happy Instruments of their delivery from those Chains which were actually forging for them.
Four Companies of the New Hampshire Militia, are to march to Roxbury for the Reinforcement of that division; The Captain will receive Genl Ward’s Orders what Regiments they are to be attached to; The rest of the New Hampshire Militia are to join the Brigades on Winter and Prospect hills, in Cambridge &c., and together with the Companies of Militia from Massachusetts, which are ordered to join Prescot’s, Greaton’s & Nixons Regiments are to be appointed to the new-established Regiments, as the Majors and Brigadiers General shall think fit for the most equal distribution of them.
The Captains of the several Militia Companies from the Massachusetts and New Hampshire Governments, are to make exact Rolls of their Companies, and return them signed without delay to the Adjutant General.
